DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 2/5/2021.
Claims 1, 9, 12 have been amended.
Claim 13-17 has been added by amendment.
The instant response is technically non-compliant with 37 CFR 1.121 as it has presented new claim 13 and has provide underlining of limitations of the claim, which is not required or permitted in a new claim.  However in order to promote compact prosecution and customer service the instant response will be examined.  However future amendments which are not compliant with 37 CFR 1.121 may not be entered.  
Claims 1-3, 5-7, 9-17 are pending.
Applicant’s election of group I, claims 1-10 and diabetes in the reply filed on 2/4/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2019.
Claims 1-3, 5-7, 9-10, 12-17 are being examined.
The previous objection to the claims has been withdrawn.
Priority
The instant application was filed 10/30/2017  and is a national stage entry of P	PCT/EP2016/059556 having an international filing date: 04/28/2016 and claims foreign priority to DE102015208083.8 , filed 04/30/2015. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2021 is being considered by the examiner.
The specification recites reference including see Kohonen T (2001) Self-25 Organizing Maps. Third, extended edition. Springer Berlin, Heidelberg, New York ) and Tang W, Zeve D, Suh JM, Bosnakovski D, Kyba M, Hammer RE, Tallquist MD, Graff JM (2008) White fat progenitor cells reside in the adipose vasculature. 
Science 322:583-6) but does not provide the references. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 has been amended to recite, “c) measuring the weight and height as the donor and of each patient in the group with multiple patients, thereby determining a body-mass index (BMI) of the donor.”  The specification does not provide antecedent basis for  “multiple patients.” 
Further claim 13 has been added by amendment and recites, “wherein a decrease in the expression levels of HMGA2 and PPAR-gamma relative to a reference value indicates that the subject is at risk for type II diabetes.”  Review and searching did not reveal antecedent basis for this amendment.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification lacks a brief description of drawings.
Response to Arguments
The response asserts it has deleted “multiple patients” from claim 1  This argument has been thoroughly reviewed but is not considered persuasive as the amendment has reintroduced, “each patient in the group with multiple patients.” 
Claim Objections
Claims 13-17 are objected to because of the following informalities:  
Claim 13 is objected to as it recites “HMGA2” and PPARgamma” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 14-17 are objected to as they depend from claim 13.
Claims 14-16 are objected as they do not start with a capital letter.  This objection can easily be overcome by amending the claims to begin with a capital letter.
 Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-10, 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
percentage is defined by BMI ≥ 25 and the non-elevated body fat proportion is defined by BMI < 25.”  The response provides no indication where support for the amendment can be found. The specification recites “defined” three times with respect to average BMI.  The claims as initially filed did not recite, “wherein the elevated body fat percentage is defined by BMI ≥ 25 and the non- elevated body fat percentage is defined by BMI < 25.”  The specification does not recite “wherein the elevated body fat proportion is defined by BMI ≥ 25 and the non- elevated body fat proportion is defined by BMI < 25”.  The specification does define elevated body fat percentage is defined by a BMI  >25, but this is of different scope than the teachings of the specification.  Further the specification does not support elevated body fat percentage is defined by BMI ≥ 25 .  Thus the amendment has introduced new matter.
Further the recitation of “wherein the prognosis and/or diagnosis comprises  of at least one of  four risk groups relative to a reference group, including:  a) elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage, , b) non-elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage,  c) non-elevated relative gene expression level for HMGA2, non-elevated gene expression level for PPAR-gamma, and non-elevated body fat percentage,wherein the prognosis and/or diagnosis comprises”  of at least one of four risk.”  Thus the claim as written requires the prognosis and/or 
Further claim 1 has been amended to recite, “measuring the weight and height as the donor and of each patient in the group with multiple patients, thereby determining a body-mass index (BMI) of the donor.”  The specification does not provide antecedent basis for multiple patients.  Further review and searching of the specification did not reveal support for determining BMI of an individual by the use of multiple patients in a group.  Thus the amendment has introduced new matter.
Further the independent claim has written description issues.
Claim 13 has been added by amendment and recites, “wherein a decrease in the expression levels of HMGA2 and PPAR-gamma relative to a reference value indicates that the subject is at risk for type II diabetes.” The response asserts support can be found in example 10.  However there are only 5 examples in the instant specification.  Searching and review of the specification failed to reveal support for indicating risk of type II diabetes based on a decrease in the expression levels of HMGA2 and PPAR-gamma relative to any reference value obtained or imagined by any means.  Thus the claim introduces new matter.
Further claim 13 recites, “mean BMI.”  Searching and review of the specification did not reveal support for “mean BMI.” Further the specification does not teach mean BMI for a single subject.
Response to Arguments
The response traverses the previous rejection asserting the amendment has addressed the issue with respect to BMI.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not support, “BMI ≥ 25.”  Further the claim still recites, proportion in the last line.”
The response traverses the previous rejection with respect to putting the subject into 4 groups by amending the claim to recite, “at least one of  4 risk groups.  This argument has been thoroughly reviewed but is not considered persuasive as the specification does not support putting the subject into more than one group.
The written description of claim 1 has been withdrawn in view of the amendment.
The rejection with respect to new matter in claim 12 has been withdrawn in view of the amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method for the prognosis of obesity and/or the in a donor, however the last positive active step is drawn to c) measuring the weight and height as the donor and of each patient in the group with multiple patients, thereby determining a body-mass index (BMI) of the donor.  Therefore it is unclear as to whether the method is drawn to the prognosis of obesity and/or the prognosis and/or diagnosis of in a donor or c) measuring the weight and height as the donor and of each patient in the group with multiple patients, thereby determining a body-mass index (BMI) of the donor.  
Further the metes and bounds are unclear as the wherein clause recites, “a) elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage, , b) non-elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage,  c) non-elevated relative gene expression level for HMGA2, non-elevated gene expression level for PPAR-gamma, and non-elevated body fat percentage,  d) non-elevated relative gene expression level for HMGA2, elevated relative gene expression level for PPAR-gamma, and non-elevated body fat percentage.”  The metes and bounds of the claim are unclear how this relates to diagnosis or prognosis of obesity or diabetes as the claims provide no limitations in which diagnosis or prognosis based on any of the groupings.
Claim 1 has been amended in c) to require, “c) measuring the weight and height as the donor and of each patient in the group with multiple patients, thereby determining a body-mass index (BMI) of the donor.”  The recitation of, “each patient in the group with multiple patients,” lacks antecedent basis.  Thus it is unclear what group, “the group” is referencing.  Further it is unclear how  measuring the weight and height of each patient in the group with multiple patients” relates to   determining a body-mass index (BMI) of the donor or provides nexus to any other step of the claim.  
Further claim 1 has been amended to recite, “wherein the elevated body fat percentage is defined by BMI > 25 and the non- elevated body fat proportion is defined by BMI < 25.”  The specification does not provide explicit support for the definition as amended into the claim. The specification on page 1 teaches BMI is a ratio of body weight in kg squared divided by height in meters squared.  Further the specification teaches on the bottom of page 1, “However, a high BMI says little about the actual body tissue composition and is only a first rough indicator with regard to the possibility of contracting obesity-associated diseases.”  Thus the metes and bounds of the claim are unclear as the specification says a high BMI says little about body tissue composition, but the claim as amended is defining elevated body fat proportion.  
Claims 2-3, 5-7, 9-10, 12 are rejected as they depend from claim 1.  
Claim 3 recites, “wherein the disease.”  Claim 3 depends from claim 1, which has been amended and no longer recites disease.  Thus the limitation lacks antecedent basis.  Thus it is unclear what “the disease “ is referencing.  
Claim 13 recites, “wherein the subject has a normal body mass index (BMI), wherein the mean BMI is <25.”  The recitation is vague and unclear what is required of a “normal body mass index” and what “mean BMI is <25” relates to.  Further the claim recites “mean BMI.”  It is unclear what is required or how mean BMI of a single subject is determined.
Response to arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-10, 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation, mental step, and mathematical concepts without significantly more. The claim(s) 1 recite(s) the abstract idea or mental step of comparing for the determination of elevation or non-elevation. The claim recites, “ determining a body-mass index (BMI) of the donor.”  The specification on page 1 teaches BMI is a calculating of ratio of weight divided by height.  Further the claim has been amended to recite, “wherein the prognosis and/or diagnosis comprises  of at least one of  four risk groups relative to a reference group, including:  a) elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage, , b) non-elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage,  c) non-elevated relative gene expression level for HMGA2, non-elevated gene expression level for PPAR-gamma, and non-elevated body fat percentage,
Claim 13 recites, “a method of identifying a subject at risk for type II diabetes, wherein the subject has a normal body mass index (BMI)” and “wherein a decrease in the expression levels of HMGA2 and PPAR-gamma relative to a reference value indicates that the subject is at risk for type II diabetes.”  Thus claim 13 provides a natural correlation and a comparison to determine risk of diabetes based on a naturally occurring correlation.
Claim analysis
The instant claim1  is directed A method for the prognosis of obesity and/or the prognosis and/or diagnosis of in a donor, comprising the steps: a) puncturing the subcutaneous abdominal adipose tissue of the donor to obtain a sample of adipose tissue from the donor, b) extracting nucleic acid from the adipose tissue sample; c) measuring the expression level of the genes for high mobility group AT-hook 2 (HMGA2) and peroxisome proliferator-activated receptor gamma (PPAR- gamma) in extracted nucleic acid from the sample of the donor,; c) measuring the weight and height as the donor and of each patient in the group with multiple patients, thereby wherein the prognosis and/or diagnosis comprises  of at least one of  four risk groups relative to a reference group, including:  a) elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage, , b) non-elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage,  c) non-elevated relative gene expression level for HMGA2, non-elevated gene expression level for PPAR-gamma, and non-elevated body fat percentage,
The puncturing, extracting and measuring are considered to be an active steps.
The wherein clause of a prognosis is a mental step and/or a natural correlation as it relies upon naturally occurring gene expression and BMI.
 Dependent claims set forth further limitations to the subject of the donor, the sample, how expression is determined.
Further claim 9 provides more grouping requirements, which is a mental process which also encompasses an abstract idea or mental process of comparing to determine elevation or non-elevation 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Claim 13 is a method of identifying a subject at risk for type II diabetes, wherein the subject has a normal body mass index (BMI), wherein the mean BMI is <25, the method comprising: a) puncturing the subcutaneous abdominal adipose tissue of the subject to obtain a sample of adipose tissue from the subject, b) extracting nucleic acid from the adipose tissue sample; c) measuring the expression levels of HMGA2 and PPAR-gamma in the extracted nucleic acid; DM2 13711471 1U.S. Application No. 15/570.573 Attorney Ref. F6104-25601 Amendment B Page 5 of 14 d) wherein a decrease in the expression levels of HMGA2 and PPAR-gamma relative to a reference value indicates that the subject is at risk for type II diabetes.
The puncturing, extracting and measuring are considered to be an active steps of claim 13.
The wherein clause of claim 13, “wherein a decrease in the expression levels of HMGA2 and PPAR-gamma relative to a reference value indicates that the subject is at risk for type II diabetes” is a natural correlation and mental step as it requires a comparison to a reference value.
Step 1.  Is the claim 1 directed to a process, machine, manufacture, or composition of matter?
 In the instant case for claim 1 the Step 1 requirement is satisfied as the claims are directed towards a process.  
In the instant case for claim 13 the Step 1 requirement is satisfied as the claims are directed towards a process. 
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 1, the claim recites, thereby determining a body-mass index (BMI) of the donor wherein the prognosis and/or diagnosis comprises  of at least one of  four risk groups relative to a reference group, including:  a) elevated relative 
Claim 13 recites, ““wherein a decrease in the expression levels of HMGA2 and PPAR-gamma relative to a reference value indicates that the subject is at risk for type II diabetes” is a natural correlation and mental step as it requires a comparison to a reference value.
Step 2A prong two.  Do the claims (1 or 13)  recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the independent (1 or 13) and dependent claims require no additional steps which rely upon or require the step of making a diagnosis or establishing a prognosis.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 1 the claim requires puncturing, extracting and measuring are considered to be an active steps.

Thus the claims do not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the claims no longer recite self organizing maps.  This is noted but the claims still encompass natural correlations and abstract ideas.  
The response continues by asserting the groups of the claims were not known prior to the invention.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to diagnosing, prognosing, or grouping  based on HMGA2 expression, PPARgamma expression and body fact percentage, which makes the groups part of the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullderdiek (WO2014/006163A1, published 1/9/2014), Campbell (Cancer Prev Rees (2009) volume 2, pages 37-42) .   
Claim 1 has been amended to recite, “wherein the prognosis and/or diagnosis comprises  of at least one of  four risk groups relative to a reference group, including:  a) elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage, , b) non-elevated relative gene expression level for HMGA2, non-elevated relative gene expression level for PPAR-gamma, and elevated body fat percentage,  c) non-elevated relative gene expression level for HMGA2, non-elevated gene expression level for PPAR-gamma, and non-elevated body fat percentage,
With regards to claim 1 and 9,  Bullderdiek teaches determination of gene expression via qRT-PCR for genes including HMGA2 and PPARgama  (page 17, last paragraph). Bullderdiek teaches the samples were taken from subcutaneous adipose (page 18, top).
Bullderdiek while teaching determination of expression of HMGA2 and PPARgama  based on BMI and  HMGA2 and PPARgama   expression.
Bullderdiek teaches that in the investigation BMI greater than 25 is defined as overweight (page 17).
Bullderdiek teaches reduced levels of PPAR gamma as well as elevated levels of HMGA2 can be assumed to reflect immature fat cells (page 17).
Bullderdiek teaches in the figures there are error bars, thus suggesting populations of patients were examined.
Bullderdiek teaches in figure 1 there is high expression of HMGA2 and low expression of HMGA2
Bullderdiek teaches in figure 1b separating subjects based on diabetes, no diabetes, over weight and normal weight with HMGA2 expression.
Bullderdiek teaches examining correlation of BMI with HMGA2 expression (figure 2).
Bullderdiek teaches PPargamma and HMGA2 in that are inversely correlated (figures 4 and 5).

Bullderdiek teaches, “The term "prognosis" as used herein refers to a prediction of the probable course and outcome of a clinical condition or disease. A prognosis of a patient is usually made by evaluating factors, markers, and/or symptoms of a disease that are indicative of a favorable or unfavorable course or outcome of the disease. Preferably herein prognosis involves determining the probability that an early diabetes will develop into a late stage diabetes. In the early stage of type 2, the predominant abnormality is reduced insulin sensitivity. At this stage, hyperglycemia can be reversed by a variety of measures and medications that improve insulin sensitivity or reduce glucose production by the liver. Hence, prognosis herein means assessing the probability of progression into a late stage diabetes, and/or the development of an early stage diabetes.” (page 2, 3rd paragraph).
Bullderdiek teaches elevated expression of HMGA2 is diagnostic or prognostic of diabetes (page 6, lines 7-14)
Bullderdiek teaches, “Thus, reduced levels of PPARgamma expression as well as elevated levels of HMGA2 expression can be assumed to reflect an increased level of immature fat cells” (page 17, bottom).
Bullderdiek does not specifically teach puncturing of subcutaneous abdominal tissue of the donor to obtain a sample of adipose tissue and detecting both PPAR-gamma and HMGA2 RNA.
However, Campbell teaches, “Subcutaneous abdominal adipose samples were obtained by the same trained physician (K.F.S.) from superficial abdominal adipose tissue. The biopsy methods and sample processing steps are outlined in Fig. 1. A nd column). 
Campbell teaches, “ RNA yield per milligram of tissue was equivalent for methods A and B (14.2 ± 7.8 versus 16.2 ± 8.3ng of RNA/mg of tissue, respectively; P = 0.95) and RNA quality was good for both methods.” (gene expression, page 40).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to obtain a sample of subcutaneous 
With regards to claim 3, Bullderdiek teaches type II diabetes (page 1).
With regards to claim 2, Bullderdiek teaches the use of human subcutaneous abdominal adipose white tissue (page 5, 1st full paragraph).  Bullderdiek teaches aspirates by use of a syringe (which is a puncture).
With regards to claims 6-7, 10, 12 Bullderdiek teaches cDNA synthesis and quantitative real time PCR using HPRT as a control (page 18).
	
Response to Arguments
The response traverses the rejection by asserting that one of skill in the art would appreciated Bullderdiek found no correlation of HMGA2 expression and bodyweight based on the teachings of page 20, lines 14-16, which state:
Surprisingly, a comparison of the HMGA2 mRNA levels between overweight, non-diabetic individuals and non-overweight, non-diabetic individuals did not reveal statistically significant differences.

This argument has been thoroughly reviewed but is not considered persuasive as the claims require no correlation between any mRNA and anything.  The claim merely provides the potential outcomes of the measuring gene expression and BMI.  Thus the arguments are inconsistent with the claims.  
Thus the rejection as modified is maintained.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullderdiek (WO2014/006163A1, published 1/9/2014), Campbell (Cancer Prev Rees (2009) volume 2, pages 37-42) as applied to claims 1-3 6-7, 9-10, 12   above, and further in view of Ritthaler (In J Sports Med (1980) volume 1, pages 50-51).
The teachings of Bullderdiek,  Campbell are set forth above.
While Bullderdiek teach the use of needle biopsies for human subcutaneous fat sampling (example 1)., Bullderdiek,  Campbell do not teach the mass of the sample obtained.
However, Ritthaler teaches there are two biopsy methods for human subcutaneous adipose which includes needle biopsies.  Ritthaler teaches needle biopsies delivered a mean 20mg to 50 mg (page 50, bottom, 2nd column)..
Therefore it would been prima facie obvious to one of ordinary skill in the art prior to the effective filing date that needle biopsy of Bullderdiek is 20 mg to 50 mg.  The artisan would be motivated as the Ritthaler teaches needles biopsies are typically 20 mg to 50 mg.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to obtain samples of normal size.
Response to Arguments
The response traverses the rejection by asserting the independent claims are not obvious over the art.  This argument is not persuasive for the reasons of record.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Steven Pohnert/Primary Examiner, Art Unit 1634